         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 1 of 11
                                                                                                 1


                                  BRUCE K. KAYE
                                  ATTORNEY AT LAW
                                 11 Park Place, Suite 1801
                               New York, New York 10007
                                    Tele (212) 385-8000
                                    Fax: (212) 385-7845
                               bruce@baraschmcgarry.com


VIA ECF

April 20, 2020

The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, New York 10007

Re:    United States v. Saeed Malik Norris
       18-CR-871 (PKC)

Dear Judge Castel:

        With 44 of the only 50 tests administered to Westchester County Jail inmates having
returned positive results, Mr. Norris moves the Court for an order pursuant to 18 U.S.C.
§3145(c) granting his release on bail from the Westchester County Jail, pending sentencing,
or until such time as the Court determines that the unique threat that continued incarceration
during the COVID-19 pandemic constitutes to his already compromised health has fully
dissipated. (The source of this factual allegation is the 4-17-2020 email sent by SDNY
AUSA Perry Carbone to Hon. Cathy Seibel and Federal Defender Jennifer Brown, Esq.)

         The defense respectfully proposes release on a personal recognizance bond of
$100,000 cosigned by his mother and his grandmother and fully secured by the equity his
mother has amassed in her $500,000 Legion Street, Brooklyn home. See, e.g., United States
v. Haney, 13-cr-541 (JSR) (S.D.N.Y. April 14, 2020)(where while noting that in normal
times such an application would be frivolous on its face, compassionately releasing
defendant who had served only 9 months of a 33-month sentence for selling narcotics and
laundering the proceeds because “these are not normal times. The rapid spread of COVID-19
has caused a public health crisis and a national emergency that can be best reduced by the
kind of social distancing not easily attained in an overcrowded federal prison facility”);
United States v. Lopez, 19-cr-323 (JSR)(S.D.N.Y. March 23, 2020) (denying request for
detention of defendant who pled guilty to conspiracy to commit Hobbs Acts robbery and use
of a firearm finding that “the coronavirus situation does create, on its own, an exceptional
circumstance possibility,” “the number of [coronavirus cases] has been increasing by a
         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 2 of 11
                                                                                                   2


substantial percentage each day,” the pandemic “creates a danger if [the defendant] is placed
in a prison facility, regardless of where that facility is, while the virus is still increasing
exponentially throughout the United States,” and “the Bureau of Prisons is not really
equipped to deal with this in anything like the way one would ideally want”).

        Mr. Norris respectfully suggests that his release be subject to the following
conditions: (a) home incarceration with electronic monitoring; (b) that his former bedroom in
the Legion Street home first be inspected for any electronic devices, i.e., computers, smart
phones, etc., with internet access, non-prescription controlled substances or firearms, and the
residence be approved pre-release by Pretrial Services and/or Probation; and (c) his
cohabitants, his mother and maternal grandmother, submit to on-demand searches of the
browsing histories of their own password-protected computers and smart phones for the
duration of his release; (d) mental health treatment, see PSR ¶¶ 90-95, p. 23 (specifying
defendant’s use of narcotics and recommending the imposition of a supervised release
condition requiring outpatient drug treatment); McCarthy February 19, 2020 Psychosexual
Evaluation, at 5; (e) full compliance with all other standard conditions of release, including
no victim contact.

A.     Factual Background

        On November 14, 2019, the now 25-year-old HIV-afflicted Mr. Norris pled guilty
pursuant to a plea agreement to the sole court of a superseding Information charging that,
from July through August, 2016, he used a smart phone to persuade minors to engage in
unlawful sexual activity in violation of 18 U.S.C. §2422(b). The §2422(b) statutory minimum
term of imprisonment is 10 years and the maximum term is life. While the October 23, 2019
plea agreement forecast a Category II Criminal History guidelines range of 135-168 months,
PSR at ¶¶5(c)(iii), 113, according to the Probation Department’s calculations, Mr. Norris’s
total offense level remains at 32, but his Criminal History Category is III, increasing the
guideline range to 151-188 months of imprisonment. Id. at ¶¶53, 112.

B.     The Standard of Review of an 18 U.S.C. §2422(b) Offender’s Bail Application

        18 U.S.C. §3143(a)(2) and 18 U.S.C. 3142 (f)(1)(a) govern release pending sentence
of a defendant convicted of 18 U.S.C. §2422(b), and require detention “unless the judicial
officer finds by clear and convincing evidence that the person is not likely to flee or pose a
danger to the safety of any other person or the community if released.” See United States v.
DiSomma, 951 F.2 494, 496 (2d Cir. 1991) (“The second category mandates detention for
persons found guilty of crimes encompassed in section 3142(f)(1)(A)…). 18 U.S.C.
§3145(c), however, permits the conditional release of such mandatory detainees if they “meet
the requirements for release under section 3143(b)(1), and “it is clearly shown that there is
exceptional reasons why such person’s detention would not be appropriate.” 951 F.2d at 496.

        It is Section 3143(a)(1), then, that establishes the threshold requirements that a §1591
offender must meet. To satisfy those requirements, the Court must find that the person is
unlikely to flee or pose a danger to the safety of any other person or the community. 18
U.S.C. §3143(a)(1). It is only after the defendant makes that predicate §3143(a)(1) showing
           Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 3 of 11
                                                                                                                             3


that the court should consider whether the presence of the §3145(c) exceptional
circumstances making detention inappropriate. DiSomma, 951 F.2d 494.

C.       The §3143(a)(1) Analysis

         1. The Prior Bail Applications.

            When, on December 12, 2018, Magistrate Judge Cott first denied bail over Pretrial
Services’s release recommendation, he did so on the government’s representation that there
were four “particularly vulnerable” minor victims who “the defendant intentionally recruited
… to come and work for his prostitution business” for a two month time period in July and
August of 2016. The government proffered that it had spoken to “a total of six minor
victims” who “described being worked as prostitutes by this particular defendant” and that
recorded conversations with co-conspirators through May of 2018, in substance indicated
that “the defendant is continuing to work particular girls, including some of the minor girls.”
December 12, 2018 Bail Hearing, at 5. 1 The government Magistrate Judge Cott discounted
the flight factor but, crediting the Government’s proffer on defendant’s danger, expressed
“concern” that the evidence here against this defendant is very strong,” and that minors in the
community could not be protected from Mr. Norris on his daily commute to work, and
therefore denied bail. December 12, 2018 Bail Hearing, at 16-20. Significantly, the
government conceded that Mr. Norris did not engage in force, threats of force or coercion.

        Four months later, at the time of his March 29, 2019 application to this Court, the
Government’s representation of the scope of Mr. Norris’s culpability has dwindled from six
victims who Mr. Norris personally pressed into prostitution to “a minor victim” and
“multiple other victims who either were approached to engage in prostitution by Mr. Norris
or did, all within the July to August 2016 period charged in the Indictment. March 29, 2019
Bail Proceeding at 11-12. 2 The Court denied release, expressing concern that Mr. Norris

1
 Ms. Bracewell: …The conspiracy count includes reference to four minor victims. As noted, these were four minor
victims that were coming from a particular facility within the Social Services system. We’d like to note that these were
particularly vulnerable victims. They were wards of the State, and this is not an exhaustive list of victims of this
defendant. We can proffer that we have in total six minor victims who we have spoken with who have described being
worked as prostitutes by this particular defendant. So we would just like it to be very clear that these two counts
represent a great deal of conduct.
With respect to the actual trafficking, the time range in the indictment is July 2016 to August 2016. Again, we’d like to
make an additional proffer on those dates. We have subsequent prison calls –
The Court: Subsequent what?
Ms. Bracewell: Recorded prison calls between the defendant and various co-conspirators in which continue to discuss
prostitution and some of the same minor victims that we’ve identified going through I believe March of 2018 – or May
of 2018, excuse me. And these in substance indicate that the defendant is continuing to work particular girls, including
some of the minor girls that were – have described working for him between – within the summer of 2016. December 12,
2018 Bail Proceeding at 5-6 (emphasis added).

2
 Mr. Gutwillig: …The defendant’s conduct in this case is particularly egregious because the trafficking involved a
minor victim who was part of the social services system. In addition to the victim charged in the indictment, law
enforcement has also spoken with multiple other victims who either were approached to engage in prostitution by Mr.
Norris or did. The government would also note that the time period in the indictment, which is the summer of 2016, is
during that time, as noted by the pretrial services report, Mr. Norris was on parole until August of 2016 for the burglary
conviction.
           Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 4 of 11
                                                                                                                        4


committed the instant offense while on parole from a prior conviction, that it could be
repeated remotely from home detention through internet advertisements, that he had mental
issues, “faces a substantial prison term … and has a history of not complying with the terms
of parole.” Bail Proceeding at 13-14.

        The Government will concede, I suspect, not only that the telephone contact number
on the Backpage.com ads was not Mr. Norris’s but also that other men prosecuted as sex
traffickers in this investigation used Mr. Norris’s email address to post Backpage.com ads.
This suggests strongly that because the young women themselves were the sole commonality
between separate schemes, involving separate individuals, that it was the “vulnerable”
victims themselves who supplied Mr. Norris’s email address to the other traffickers.

       Mr. Norris subsequently set forth the full scope of his responsibility in an allocution,
to which the Government did not object:

        “Between July and August of 2016, I knew that an individual under the age of 18 –
I knew that an individual under the age of 18 was engaging in acts of prostitution. The
government refers to that individual as Victim 1. I also knew that Victim 1 was associated
with other individuals under the age of 18 that were also engaging in acts of prostitution. The
government refers to these individuals as Victim 2 and Victim 3. During this time, I intended
to further a scheme to entice Victim 1, 2 and 3 to engage in further acts of prostitution by
permitting Victim 1 to use my cell phone and my email account to post online internet
advertisements offering herself and Victim 2 and 3 as prostitutes.

        I also arranged for Victim 1, 2 and 3, after an eviction to use the apartment – to use
another apartment from another individual to engage in acts of prostitution. While I was
located in Brooklyn, New York, at the time that I performed these acts, I understand that the
advertisements would be seen by potential customers all throughout the New York City and
metropolitan area, including the Southern District of New York.”

         2. The Offense Conduct Described in the PSR is Inaccurate and Misleading.

       Mr. Norris has acknowledged his guilt of facilitating a serious offense but even
overwhelming evidence of guilt does not, alone, justify detention. See 18 U.S.C.
§3142(g)(1),(2),(4). In assessing the danger he poses to the community, Mr. Norris seeks to
be measured by the benchmark of his own offense conduct 3 and not for the apparently
generic role that at least one of the victims appears to have ascribed to another individual
prosecuted and tried for his role in the investigation.


          Additionally, in terms of discovery the government has provided to the defense, this includes escort
advertisements identified using Mr. Norris’s account on the website backpage.com, prison calls, including a prison call, I
believe it’s from 2017, discussing prostitution activities. The production so far, the charges, the presumption, and the
mandatory minimum, which poses, in the government’s view, a risk of flight were the defendant to be released, would
support continued detention. March 29, 2019 Bail Proceeding at 11-12 (emphasis added).
3
  The Court: I will order a presentence investigation report and direct that no interview of you take place unless your
lawyer is present. It’s important that you be candid, truthful, and honest with the people who prepare the report. Tell
them the good things and even the not so good things, because the report will be important in my decision on sentencing.
P. 19-20 (emphasis added).
           Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 5 of 11
                                                                                                                        5


        In that regard the Court we bring to the Court’s attention that Mr. Norris expects to
contest the PSR at ¶¶10-15 allegations that he “suggested [that then-16-year-old Victim 2]
engage in prostitution” or stated, “Do you wanna be my hoe? You wanna make money? You
have good vagina and will make a lot of money.” Id. at ¶10. He will also dispute the
allegation that he, personally, “posted Victim-1 on the website Backpage.com,” that he “took
a cut of approximately $20 per customer from the money Victim-1 earned through engaging
in prostitution on [his] behalf,” that he “continued to allow Victim-1 to engage him,” and that
he, sans driving skills, driver’s license or car, “drove Victim 1 to a location chosen by the
customer to engage in commercial sex acts. Id. at ¶11. In this regard, the Court might
consider that the Government did press an enhancement pursuant to §2G1.3(b)(2)(B) which
penalizes a participant who “unduly influenced a minor to engage in prohibited sexual
misconduct.”

        While it undermines the charge that he recruited them with an interactive computer
service, Mr. Norris will likewise dispute that he “attempted to have Victim-2 engage in
prostitution and used Victim-2 to recruit other girls on his behalf.” PSR at ¶¶ 11, 13. He will
deny that, after a brief departure “Victim-1 was joined by Victim-2 and another female who
then was 15 years old (“Victim-3”).” Mr. Norris will controvert the contention that the three
girls were prostituting themselves for him. See PSR, at ¶¶ 12-13.

        The victims may have paid a percentage of their earnings to someone, and a greater
percentage to that someone or someone else as recompense for access to a residence, but
neither percentage was paid to, or shared with, Mr. Norris. See PSR at ¶¶ 14-15.

        Trial testimony of “Victim-2” in a companion case (United States v. Luidji Benjamin,
18-Cr-874 (JSR), illustrates the dubiosity of the claim that it was Mr. Norris who pushed
these victims into prostitution. Victim 2, known as “TH” had been a ward of the N.Y.C.
Administration for Children’s Services since she was 12 (T. 61 4). At age 12 TH created a
Facebook account with the screen name “Aintthickerthandizz,” on which she posted nude
photos of herself and represented herself as 20-years-old (T. 130-31, 157-62). She testified
that she had prostituted herself on Backpage.com (T. 82-82) while at ACS’s Hawthorne, NY
Cedar Knolls facility (T. 62) before her October 2015 first meeting with an older teen, billing
himself as “Da Porn Star” on Facebook (T. 65, 170, 120-21, 159, 236-38). After a few days
of drug use and consensual (save for age) sexual activity under his aunt’s roof, TH showed
“Da Porn Star,” Luidji Benjamin, how to post naked pictures of her to Backpage (T. 60, 83,
107, 136-37, 154-55). Because she herself didn’t own one, TH used Benjamin’s phone to
post ads she herself composed, featuring pictures of herself naked and of her performing a
sex act on Benjamin (T. 96, 163, 311). For contact info, TH listed Benjamin’s email address
and phone number (T. 84, 86, 98). During peak periods, she met 5-6 clients per day and made
hundreds of dollars (T. 88, 153). She left Benjamin at one point for a few days when he
spoke abusively to her about her failure to earn but returned when he asked her to (T. 115-
16).



4
  Referenced preceded by “T.” refer to the transcript of the trial in United States v. Luidji Benjamin, Ind 18 CR 874
(JSR) that commenced May 8, 2019, over which Judge Rakoff presided.
         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 6 of 11
                                                                                                  6


        TH was ultimately arrested on December 29, 2015 by Nassau County police for
assaulting Benjamin with a bottle and stabbing him in the hand and chest (T. 38, 140, 142,
144-45, 264-65, 313). Benjamin secured an Order of Protection against her and TH never got
near him again (T. 146, 147, 150). Somehow, however, within days of securing her freedom
from Benjamin – and jail – new ads offering TH’s reappeared on Craigslist (T. 314-15, 317,
320).

        TH secured her release from jail and return to Cedar Knolls on a subsequent arrest by
signing on as a prosecution witness in March 2018 and helping convict Benjamin of
prostituting her (T. 120, 151). These circumstances – alleged enticement, victimization,
assault on exploiter, arrest, accusation and then cooperation – suggest strongly that TH was
not as powerless as depicted when Mr. Norris exploited her in a similar manner a mere
months later. While she certainly deserves sympathy, Mr. Norris asks the Court whether
TH’s predispositions might differ from those of the prototypical victim whom the statute was
promulgated to protect.

       In the midst of being victimized by Mr. Norris, from August 9 to August 11, 15-year-
old Victim 3 traveled to Scranton, PA, and posted herself on Backpage.com. She was
promptly arrested, falsely accused an individual named Adrian Smith of raping her, accused
him, as well, of prostituting her, and, as a minor, again was not prosecuted. See United States
v. Adrian Smith, Ind 3:16-cr-00296-RPC (MDPA).

         As to the §3143(a)(1), determination whether Mr. Norris “pose[s] a danger to the
safety of any other person or the community,” we ask the Court to observe that because he
did little more, federally chargeable, than provide a phone to an admittedly underage female,
he represents no great risk to the community, at large, especially when he won’t be leaving
his mother’s home. As to flight, the 25-year-old Mr. Norris, never-more-then-marginally
employed, and barely-been-out-of-Brooklyn, is bereft of the means to flee. See PSR at ¶¶ 70,
107-110.

       3. If Mr. Norris Did Violate Parole, That Violation Was Unknowing.


         To the extent that it influenced the Court’s earlier conclusion that, were he to be
released, he could not be trusted not to reoffend, Mr. Norris would like to add much-needed
context to the perhaps technically correct conclusion that he was on parole when he became
involved in the girls’ scheme. See PSR, at ¶¶ 5(b), 56, 58, 113. As his N.Y.S. Division of
Parole supervising officer confirmed and counsel shared with the Government during plea
negotiations, Mr. Norris signed parole termination papers in June 2016, upon which his
obligation to report to the Division ceased. Documentation supporting that claim was
requested pursuant to N.Y. F.O.I.L. on March 10, 2020 and will be shared with the
Government and the Court upon receipt. While Mr. Norris may, technically, still have been
on parole at the time of his involvement in the instant offense as his termination paperwork
was being processed, there is no evidence whatsoever to suggest that he knew this. Notably
in this regard, Mr. Norris has not been charged with any parole violation and no parole
detainer has been lodged in what began as a State offense. See PSR at ¶ 64. Neither is there
         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 7 of 11
                                                                                                   7


any suggestion that he failed to report or otherwise comply with his release conditions during
the two years that he was aware that he was being supervised.
        The Sentencing Commission itself has concluded that there is no empirical support
for the conclusion that committing one crime while on parole means that a defendant is likely
to reoffend in the future. See March 22, 2010 DOJ Criminal Division Office of Policy and
Legislation letter to U.S.S.C. at 11-12 & n.16 (http://www.src-project.org/wp-content/pdfs/
public-comment/ussc_publiccomment_2010/DOJ_2010_Comment_Letter-on-Proposed-
Amendments_FINAL_032110.2.pdf) (against the Commission’s conclusion that § 4Al .1(d),
aka the "status" provision, contributes nothing to the predictive accuracy of the CHC,”
arguing that the provision should be preserved because it promotes the 28 U.S.C. §
99l(b)(l)(A) goals of “just - even if harsher - punishment and deterrence.”)
D.     Exacerbated By His HIV Affliction, Mr. Norris Incarceration In A Facility
       Infected By COVID-19 Establishes An Exceptional Reason To Release Him.
        The Second Circuit has described "exceptional reasons" permitting the release of a
defendant subject to mandatory detention as those that "present a unique combination of
circumstances giving rise to situations that are of the ordinary.’ United States v. DiSomma ,
951 F.2d 494, 497 (2d Cir. 1991); United States v. Lea, 360 F.3d 401, 403 (2d Cir. 2004).
This test “is necessarily a flexible one, and district courts have wide latitude to determine
whether a particular set of circumstances qualifies as ‘exceptional.’ ” Id.

         The COVID-19 pandemic presents an equally elevated risk to both pretrial detainees
and sentenced prisoners. While those with particular pre-existing health conditions are
particularly vulnerable, as reflected by the death of a 20-year-old in Washington D.C., the
virus can be deadly to the young and healthy, as well. See Keith L. Alexander, After D.C. jail
confirms first inmate with covid-19, officials isolate 36 other inmates, Washington Post
(March 26, 2020) (reporting first coronavirus-positive D.C. inmate, a 20-year-old)
(https://www.washingtonpost.com/local/public-safety/after-dc-jail-confirms-first-inmate-
with- covid-19-officials-isolate-36-other-inmates/2020/03/26/4610cd86-6f68-11ea-b148-
e4ce3fbd85b5_story.html).

         While E.D.N.Y. Chief Judge Mauskopf’s April 3, 2020 Administrative Order (No.
2020-14) does not encompass the Westchester County Jail, there is no dispute that COVID-
19 has infiltrated the facility and that the number of those infected is ascending. Compare
Gov’t April 6, 2020 Opposition To Release In United States v. David Holland, 18 Cr. 908
(SHS) at p. 4 & n.2 (acknowledging the gravity of COVID-19 pandemic, its awareness that
24 inmates and 60 staff members at WCJ had tested positive for COVID-19 and that 9 more
inmates and 64 staff members were awaiting test results) with the above-mentioned April 17,
2020 email from AUSA Perry Carbone to Judge Seibel re Westchester County Jail COVID-
19 Stats. It is likewise readily apparent that the infected-in-prison bell curve lags behind the
perhaps-plateauing distribution in free society. Before placing too much faith in the
Westchester Department of Corrections’ representations by proxy, we encourage the Court to
familiarize itself with the story of the BOP facility that has (so far) suffered the most COVID
fatalities. See Janet Reitman, ‘Something Is Going to Explode’: When Coronavirus Strikes a
Prison, The NY Times Magazine, April 18, 2020 (An oral history of the firs the federal
         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 8 of 11
                                                                                                    8


prison system, in Oakdale, La.). Indeed, WCJ has tested five times as many staff members as
inmates, half of whom have had the virus. Almost ninety percent of the far fewer inmates tested
were infected.

         According to the statistics the BOP reports daily pursuant to Judge
 Mauskopf's Administrative Order, as of April 19, 22 of BOP’s 493 inmates had died from
 COVID-19 but none of the 309 afflicted staff members had died. See
 https://www.levittandkaizer.com An obvious reason for the fatality rate disparity is that
 staff are tested and treated sooner and have access to better care should they test positive. A
 likely contributing factor is that staff are not subject to the same viral load levels, that is,
 they have lower levels of the virus in their body because they are not in contact with
 contaminated persons all day every day. Higher viral loads make it more difficult for the
 body's immune system to effectively combat the virus. An additional 155 inmates and 29
 staff have recovered from COVID infections.

         As are many questions concerning COVID, the threat it presents to the HIV-afflicted
 is as yet unclear. See https://www.thelancet.com/journals/lanhiv/article/PIIS2352-
 3018(20)30111- 9/fulltext (April 15, 2020); https://www.cdc.gov/coronavirus/2019-
 ncov/need-extra- precautions/hiv.html (“the risk of serious illness from COVID-19 for
 people with HIV is not known”). The CDC commonsensibly advises that the best way to
 prevent getting sick is to avoid exposure to the virus. Id. (emphasis added). Because staying
 healthy helps your immune system fight off infection, people with HIV should take
 everyday preventive actions to help prevent the spread of COVID-19, including maintaining
 a healthy lifestyle by eating right, getting at least 8 hours of sleep, and reducing stress as
 much as possible. Id. It is likewise important that those with HIV keep taking their HIV
 medicine, to continue your treatment and follow the advice of your health care provider.).

         Some types of HIV medications are being evaluated in clinical trials to treat COVID-
 19, but there are no data available yet showing that these drugs actually treat COVID-19.
 CDC “Dear Colleague” Letter https://www.cdc.gov/hiv/policies/dear-
 colleague/dcl/032020.html (March 20, 2020). CDC’s recommendations to the HIV-afflicted
 to protect themselves from COVID-19 include having at least a 30-day supply of HIV
 medicine available, avoiding close contact with people who are sick, practicing good hand
 washing and avoiding large crowds and gatherings. Id. (emphasis added).

         Like all of the incarcerated, Mr. Norris has little control over his own living
conditions or personal regimen. He reports that, while each has his own cell, the 50 men in
the full “Pen F-1” block in which he is housed are still fed in a communal living area and
share two showers and two telephones. According to his medical records, the last time his T-
cell count was checked was December 5, 2019, prior to the pandemic.

       Two weeks ago, the New England Journal of Medicine published an article discussing
the effect COVID-19 and similar respiratory diseases could be expected to visit on the
particularly vulnerable populations of our nation’s prisons. See Matthew J. Akiyama, M.D.,
Anne C. Spaulding, M.D., and Josiah D. Rich, M.D,. Flattening the Curve for Incarcerated
Populations — Covid-19 in Jails and Prisons, NEJM April 2, 2020, attached as Exhibit _.
         Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 9 of 11
                                                                                                  9


(opining that restricted movement, confined spaces, and limited medical care heightened the
risk that novel highly transmissible respiratory pathogens posed to prisoners warranted
“decarcerating,” releasing, as many people as possible. The symptoms often start in the back
of the throat with a sore throat. See generally Pam Belluck, What Does the Coronavirus Do
to the Body?, New York Times (March 26, 2020), available at
https://www.nytimes.com/article/coronavirus-body-symptoms.html?; Elena Ryzik & Nancy
Coleman, As Tekashi69 Is Released, Inmates Fearing Coronavirus Ask, ‘Why Not Me?, N.Y.
Times (April 2, 2020) available at
https://www.nytimes.com/2020/04/02/arts/music/tekashi69- free-prison-
coronavirus.html?action=click&module=Latest&pgtype=Homepage. As copies of the virus
multiply, they burst out and infect neighboring cells, crawling “progressively down the
bronchial tubes.” Id. When the virus reaches the lungs, their mucous membranes become
inflamed, which can damage the alveoli or lung sacs requiring them to work harder to carry
out their function of supplying oxygen to the blood and removing carbon dioxide. Id. “If you
get swelling there, it makes it that much more difficult for oxygen to swim across the mucous
membrane,” said Dr. Amy Compton-Phillips, the chief clinical officer for the Providence
Health System, which included the hospital in Everett, Wash., that had the first reported case
of coronavirus in the United States, in January. Id. The swelling and the impaired flow of
oxygen can cause those areas in the lungs to fill with fluid, pus and dead cells. Pneumonia, an
infection in the lung, can occur. Id.

          Were the Court to release him, Mr. Norris’s masked mother, Erica Norris, would
pick him up, provide him a face mask, bring him home for a 14-day self-quarantine and
provide for him for the duration. Now working from home, PSR at ¶ 14, Ms. Norris would
monitor her son’s mental health and ensure that he did not worsen his circumstances. She
will oversee his compliance with his release conditions, as well. Mr. Norris fully understands
that he would simply be exchanging a cell in Brooklyn for one in Westchester until he is
sentenced or the threat dissipates. While counsel has managed to maintain some infrequent
telephonic contact with Mr. Norris during this crisis, closed lines of communication have
been an impediment to proper preparation for the likely/expected Fatico hearing on the
precise contours of Mr. Norris role in the offense and the victims’ activities both prior, and
subsequent, to their purported exploitation by Mr. Norris. See United States v. Kennedy, 18
Cr. 20315 (E.D. Mich. March 27, 2020) (post-plea presentence] release of defendant whose
pretrial release was revoked because “the COVID-19 pandemic constitutes an independent
compelling reason” for temporary release and “is necessary for Defendant to prepare his pre-
sentence defense”).

E.      There Is Ample Authority Supporting Release.

         As the Court is no doubt aware, other courts in this and adjacent districts and around
 the country have granted release to vulnerable defendants awaiting sentencing because of
 the increased risk of serious illness or death should they become infected with COVID-19.
 See, e.g., United States v. Carr, 19-cr-137 (ARR) 2020 WL 1872571 (E.D.N.Y. April 14,
 2020)(where government could not dispute that it increased his risk of severe symptoms
 were he to contract COVID-19, detainee’s pre-existing hypertension asthma and history of
 brain aneurysm in facility with COVID-19 cases constituted exceptional reasons justifying §
       Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 10 of 11
                                                                                                10


3145(c) release); United States v. Nkanga, No. 18-CR-713 (JMF), 2020 WL 1529535, at
*2–4 (S.D.N.Y. Mar. 31, 2020) (finding that risk that COVID-19 posed to defendant with
history of asthma and stroke constituted exceptional reason for release under § 3145(c) but
that court lacked power to order release under § 3145(c) after it had already sentenced
defendant); Order at 3 v. McKenzie, No. 18 Cr. 834 (PAE) (S.D.N.Y. Mar. 30, 2020), ECF
No. 443 (finding asthmatic’s detention in facility with multiple confirmed COVID-19 cases
an exceptional reason justifying 18 U.S.C. § 3145(c) release); Order at 2–4, United States v.
Roman, No. 19 Cr. 116 (KMW) (S.D.N.Y. Mar. 27, 2020), ECF No. 155 (finding detainee’s
hypertension and history of brain aneurysm in facility with COVID-19 cases exceptional
reasons justifying § 3145(c) release); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40
at 2–3 (S.D.N.Y. Mar. 26, 2020) (granting § 3145(c) bond to drug defendant); United States
v. Vizzari, 19 Cr. 767 (VSB) (SDNY March 20, 2020) (granting § 3145(c) release to parole
violating drug defendant because his age and health conditions presented exceptional
COVID risk); United States v. Stephens, 15 Cr. 95 (AJN) (SDNY March 19, 2020)
(releasing defendant and noting that “[a] comprehensive view of the danger the Defendant
poses to the community requires considering all factors,” including COVID-19); United
States v. Eli, 20 Cr. 50 (RJD) (RER) (EDNY March 24, 2020) (releasing, over
government’s objection, defendant charged with multiple robberies involving guns and
drugs, because of COVID risk); United States v. Meekins, 18 Cr. 222 (D.D.C. March 31,
2020) (due to extraordinary danger COVID-19 poses to individuals in detention, granting §
3145(c) release to defendant with three pending assault charges); United States v. Hector,
Case No. 18 Cr. 3 (W.D. Va. March 27, 2020) (granting release pending sentencing after
Fourth Circuit remanded and required detaining court to specifically consider extraordinary
danger posed by COVID-19 to defendants in prison); United States v. Mclean, 19 Cr. 380
(D.D.C. March 28, 2020) (“As counsel for the Defendant candidly concedes, the facts and
evidence that the Court previously weighed in concluding that Defendant posed a danger to
the community have not changed – with one exception. That one exception – COVID-19 –
however, not only rebuts the statutory presumption of dangerousness, see 18 U.S.C. §
3142(e), but tilts the balance in favor of release.”). See also Rose v. Baker, No. 17-15009,
Dkt. No. 62 (9th Cir. Apr. 9, 2020) (noting, in granting bail to child sex abuser pending
resolution of habeas case, that COVID-19 is “a global crisis . . . that is heightened for []
prisoners” one of “the most vulnerable groups among us” (quoting Coleman v. Newsom, F.
Supp. 3d , 2020 WL 1675775 (E.D. Cal / N.D. Cal. 2020))(special 3-circuit-and-district-
judge panel ); United States v. Eli, 20 Cr. 50 (RJD) (RER) (EDNY March 24, 2020)
(releasing, over government’s objection, defendant charged with multiple robberies
involving guns and drugs, because of COVID risk); Order at 1, United States v. Padin, No.
20-CR-135-5 (JMF) (S.D.N.Y. Apr. 8, 2020), ECF No. 84 (finding “compelling reason”
justified temporary release on bail under § 3142(i) because defendant’s asthma placed him
at heightened risk from COVID-19); United States v. Perez, No. 19 CR. 297 (PAE), 2020
WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting defendant’s bail application in light
of “the unique confluence of serious health issues and other risk factors facing this
defendant, . . . which place him at a substantially heightened risk of dangerous
complications should he contract COVID-19”).
        Case 1:18-cr-00871-PKC Document 51 Filed 04/21/20 Page 11 of 11
                                                                                                  11


         Counsel is unavailable to appear personally to argue this application for the
foreseeable future. While he is in good health, his spouse is afflicted with cancer and is both
post-chemotherapy and post-radiation treatment, placing her in the category of individuals
most vulnerable to fatal viral symptoms, should she become infected. In order to reduce her
risk of infection, counsel has relocated his family out of N.Y.C., a Corona-viral hot zone, to
the far east end of Long Island, where the number of positive cases per capita pales in
comparison.

       Given his current responsibilities as the principal caretaker of both his spouse and
children and having been advised by his spouse’s neuro-oncologist that any visit to N.Y. be
followed by a 14-day self-quarantine, counsel feels compelled to remain away from N.Y.C.,
for as long as the virus remains a threat. For these reasons, Counsel would ask that any
proceeding be handled remotely or by associate counsel, who has Mr. Norris’ trust and
consent.

   F. Conclusion


    For the forgoing reasons, Mr. Norris respectfully requests that the Court release him on
the conditions suggested herein.


Respectfully submitted,


Bruce Kaye, Esq.


Thomas Eddy, Esq.


cc.: AUSA Jacob Gutwillig
